Appeal from an order of the Supreme Court at Special Term (Pitt, J.), entered March 24, 1981 in Albany County, which denied plaintiff’s motion for summary judgment and granted defendant’s motion for summary judgment. This action seeks the payment of interest on Medicaid reimbursement funds which had been wrongfully with*903held because of an erroneous rating given the nursing home by defendant. While it seems equitable that the position taken by plaintiff should be affirmed and interest paid, there is no statute authorizing payment of interest in this type of action, nor can any be inferred. It is for the Legislature to statutorily authorize such payments if, in its wisdom, it so ordains. Order affirmed, without costs. Main, J.P., Mikoll, Yesawich, Jr., Weiss and Herlihy, JJ., concur.